Name: Commission Regulation (EEC) No 3513/92 of 3 December 1992 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  processed agricultural produce;  beverages and sugar
 Date Published: nan

 5.12.1992 EN Official Journal of the European Communities L 355/12 COMMISSION REGULATION (EEC) No 3513/92 of 3 December 1992 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EEC) No 1039/92 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked under the provisions in Article 6 of Commission Regulation (EEC) No 3796/90 (3), as amended by Regulation (EEC) No 2674/92 (4), for a period of three months by the holder if a binding contract has been concluded such as is envisaged in Article 14 (3) (a) or (b) of Commission Regulation (EEC) No 1715/90 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 6 of Regulation (EEC) No 3796/90 for a period of three months by the holder if a binding contract has been concluded as envisaged in Article 14 (3) (a) or (b) of Regulation (EEC) No 1715/90. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 110, 28. 4. 1992, p. 42. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 271, 16. 9. 1992, p. 5. (5) OJ No L 160, 26. 6. 1990, p. 1. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Prepared oil in gelatin capsules put up for retail sale. 1517 90 99 The classification is determined by the provisions of general rules 1 and 6 on the intepretation of the combined nomenclature and by the wording of CN codes 1517, 1517 90 and 1517 90 99. Each capsule contains:  oil from the seeds of the common evening primrose (Oenothera biennis L) 500 mg  liquid milk fat 14 mg  antioxydant (vitamine E) 15 mg 2. Colourless, transparent sweet invert sugar syrup with no detectable fruit flavour, showing the following properties on analyses: 1702 90 90 The classification is determined by the provisions of general rules 1 and 6 on the interpretation of the combined nomenclature and by the wording of CN codes 1702, 1702 90 and 1702 90 90. The removal of virtually all elements except sugars means the product no longer has the character of concentrated grape must of CN code 2009 60.  Extract refr. 20oC 67,0 by weight  Sucrose undetectable  Glucose (dextrose) 48,0 by weight in the dry state  Fructose: 48,8 by weight in the dry state  Ash: less than 0,01 % by weight  Titratable acids (pH 7,0) as tartaric acid 0,11 % by weight The trade description of this product is rectified grape must concentrate. 3. Carrot juice which has been subjected to lactic fermentation, ready for consumption as a beverage 2202 90 10 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2202, 2202 90 and 2202 90 10. The product has a lower Ph value following lactic fermentation resulting in the product losing its original character as a vegetable juice of heading 2009 (see also the Explanatory Notes to the HS, heading 2009, paragraphs 3 and 7).